  8:02-cr-00312-JFB-FG3 Doc # 268 Filed: 05/29/20 Page 1 of 1 - Page ID # 992



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:02CR312

       v.
                                                                      ORDER
FROYLAN CEBALLOS

                      Defendant.


       This matter is before the Court on defendant’s motion for reconsideration of his motion

for free copies his arrest warrant, indictment and the docket sheet, Filing No. 267. The Clerk of

Court denied his request based on lack of payment. Filing No. 264. The Court denied his

motion, noting that the defendant has nothing pending in this court. On May 26,2016, the Court

denied his motion to vacate, set aside or correct his sentence under 28 U.S.C. § 2255. Filing

No. 260, Memorandum and Order. The Supreme Court’s decision in Johnson v. United States ,

135 S. Ct. 2551 (2015), has no application to the defendant’s case since he was not sentenced

under the Armed Career Criminal Act. Id. Also, pursuant to a stipulation, defendant has already

received the benefit of the retroactive amendment to the United States Sentencing Guidelines

that reduced offense levels assigned in the Drug Quantity Table by two levels, and his sentence

was reduced to 262 months. See Filing No. 242, Stipulation; Filing No. 244, Order. T he Court

has reconsidered the defendant’s motion for copies without payment of fees and again f inds it

should be denied.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for reconsideration (Filing No.

267) is denied.

       Dated this 29th day of May, 2020.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge
